Wagner, Judge,
delivered the opinion of the court.
The information in this case charges that Thomas Adam-son, being eligible, was elected sheriff of Lafayette county at the regular election November 6, 1866, and in due time gave bond as required by law, and was commissioned and qualified as such ; that James M. Pool, about the 1st day of January, 1867, did, at said county, unlawfully intrude into and usurp said office of sheriff, and is now usurping and holding said office illegally, and prays the issuance of a writ of quo warranto directed to said Pool, commanding him to show by what authority or warrant he holds and exercises the office of sheriff of Lafayette county. The return of Pool to the writ denies that Adamson was eligible to the office as stated, or that he was elected as charged, or that he received *36a legal certificate of election, or gave the necessary bond in the time prescribed by law. It then avers’ that Pool was eligible, having filed and taken the constitutional oath within fifteen days next preceding the election; that he received the highest number of votes cast; that, on counting up the votes by the clerk and two justices, he was duly awarded the certificate; that he gave bond and qualified, &o., and denied that he intruded into or usurped the office. It is not pretended that he was commissioned. The Attorney-General demurs to the answer, because the defendant does not show that he has been commissioned to act as sheriff in and for the county of Lafayette as required by law ; because the defendant does not deny the State’s allegation that Adamson was regularly commissioned as sheriff as aforesaid; that the facts as set out in the answer do not show that the defendant has any legal or just claim to the office, or any legal authority to perform the duties thereof.
The sole question presented by the pleadings for determination is, whether a person claiming to be elected can legally enter upon the discharge of the duties of the office of sheriff before he receives a commission from the Governor. The 25th section of the 5th article of the present Constitution of this State says that the Governor shall commission all officers not otherwise provided by law; all commissions shall run in the name and by the authority of the State of Missouri, be sealed with the State seal, signed by the Governor, and attested by the Secretary of State.
The statutory law of the State, in its general provisions concerning officers, declares that “ all officers elected or appointed by the authority of the laws of this State shall hold their offices until their successors are elected or appointed, commissioned and qualified” —G. S. ch. 16, § 1. But by the law relating to sheriffs and marshals, ch. 25, it is enacted in the 1st sec. that, when any person shall be elected sheriff, the clerk of the county court shall deliver to him a certificate of his election under the seal of the court, and shall also certify that fact to the clerk of the Circuit Coitrt, who shall file the *37certificate in his office. Sec. 3 requires every sheriff, within fifteen days after he receives the certificate of his election or appointment, to give bond to the State, with sureties to be approved by the Circuit Court, conditioned for the faithful discharge of his duties. Section 4 provides that if the sheriff fail to give such bond within the time prescribed by law, the office shall be deemed vacant. Sections 5 and 6 make provision for taking the bond before the clerk in vacation, subject to the approval or disapproval of the Circuit Court, and that the bond shall be valid until disapproved. By section 7 it is made the duty of the sheriff, before he enters upon the discharge of his official duties, to cause his certificate of election or appointment, with the oath of office endorsed thereon, to be recorded in the office of the recorder of the county.
The above provisions are identical with the law as it existed previous to the adoption of the Constitution and the revision of 1865. (See “Act in relation to sheriffs and marshals,” R. C. 1855, p. 1465.) The whole difficulty arises out of the reenactment by the Legislature of the prior law without reference to the constitutional provision requiring officers to be commissioned by the executive. Under the old Constitution there was no such provision as that embodied in the new one as to officers being commissioned under the great seal. It is true there is no direct means pointed out by which the Governor is to be informed of the election of sheriff so as to enable him to execute the commission; and this is obviously a casus omissus, and leaves to him the responsibility of acting on such evidence as he may deem satisfactory. It is within the competency of the Legislature to declare what requisites shall be sufficient to clothe the officer with authority, and induct him into office, without the necessity of a commission ; but until an act is passed for that purpose the constitutional injunction seems tobe imperative. The law, as it stood anterior to the new Constitution, provides a method by which a sheriff was inducted into office by a compliance with certain acts; the reenactment of that law *38does not dispense with the superadded evidence required by that instrument. And such would appear to have been the interpretation of the Legislature when they enacted' that “all officers elected or appointed by authority of law shall hold their offices until their successors are elected or appointed, commissioned and qualified.” Requiring a commission in every instance may be productive of inconvenience ; but the Legislature must be looked to to furnish the remedy, not the courts.
The officer does not derive his title to the office from his commission, but by virtue of his election ; and the commission is merely evidence of title disputable in its nature, and subject to be overthrown in a legal contest. When the commission is granted to the wrong person, the courts of the country are open to any one aggrieved thereby for redress.
The demurrer will be sustained.
The other judges concur.